Title: From George Washington to Henry Laurens, 15 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Head Quarters [Valley Forge] June 15th 1778
                    
                    I have been duly honoured with your favors of the 11th & 14th Instant, and with the inclosures to which they refer.
                    The Resolution for settling the value of Rations which have become due since the 1st of January and fixing the mode of payment, I shall announce in this days orders, and hope it will be highly satisfactory to all who are interested in it.
                    I have notified General Mifflin of the inquiry directed by Congress on the 11th Inst., by transmitting him a copy of their proceedings; and he has obtained leave on his solicitation, to repair to York &c. to prepare for his defence. This I thought myself under a necessity of granting, however inconvenient and injurious it may be, to permit the absence of Officers at this period.
                    Our expectations that philadelphia will be evacuated in the course of a few days, are again up. The information received yesterday through various channels and in a pretty direct way, would seem to place the matter, almost, on the footing of certainty.
                    We had about Forty privates & Twenty seamen exchanged on sunday
                        —another party will be exchanged to day—and according to agreement the whole of our unfortunate men will be released as fast, as we can bring down parties of the prisoners in our hands to give for them. It is thought by some, we shall not have an opportunity of compleating the exchange of All those in philadelphia, before the Enemy leave it. Mr Boudinot has also settled and adjusted the whole number of prisoners we are to account for, besides those now in actual confinement, at Nine Hundred, which is less than half of the claim Sr Wm Howe so pertinaciously and so long adhered to. I have the Honor to be with great respect and esteem Sir Your Most Obedt servant
                    
                        Go: Washington
                    
                